PER CURIAM.
The order under review withholding adjudication of delinquency and placing the juvenile respondent/appellant in a program of community control is affirmed. We modify, however, the underlying order entered following adjudicatory hearing, as follows. The finding that the juvenile committed the act described in Count III of the petition for delinquency is modified to comport with the court’s finding, reflected in the transcript of the adjudicatory hearing, that the juvenile had committed the act charged in Count IV of the petition.
Affirmed, as modified.